Case 0:18-cr-60310-BB Document 38 Entered-on FLSD Docket 02/21/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: 18-60310-CR-BLOOM/VALLE

 

UNITED STATES OF AMERICA WITNESS AND EXHIBIT LIST |
Vv.
ANTHONY SPENCER,
Defendant.
PRESIDING JUDGE GOVERNMENT DEFENDANT’S
ATTORNEYS ATTORNEYS
Honorable Beth Bloom
Sajjad Matin Anthony Natale
Shannon Shaw Kate Taylor

 

TRIAL DATE

Trial Beginning Tuesday, February 19, 2019

COURT REPORTER | COURTROOM DEPUTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COV NO EF pean | MARKED | ADMITTED DESCRIPTION OF WITNESS/EXHIBIT
1 9/19/19 xX X Photograph of safe in Spencer’s room
2A 2/19/19 x 4 Photograph of checks
2B 2/19/19 xX 4 Regions bank envelope
2C 9/19/19 4 xX Chase Bank $25.00 check
3A 2/19/19 xX 4 Photograph of Regions bank cashier’s check
3B 2/19/19 X xX Regions bank cashier’s check |
4A 3/19/19 XxX xX Photograph of Spencer’s DMV certification of address
4B 2/19/19 4 xX Spencer’s DMV certification of address
5 2/19/19 xX xX Spencer’s Social Security Card
6A. 2/19/19 xX 4 Photograph of Spencer’s birth certificate
6B 2/19/19 xX 4 Spencer’s birth certificate -
7 2/19/19 xX 4 One (1) H&R Arms Revolver, .22 caliber
8 3/19/19 xX 4 Nine (9) rounds of .22 caliber ammunition
9 2/19/19 x x Photograph of gun
JOA 2/19/19 4 -xX Picture of PayPal card
10B 2/19/19 X x Spencer PayPal card

 

 

 

 

 

 

 
Case 0:18-cr-60310-BB Document 38 Entered on FLSD Docket 02/21/2019 Page 2 of 2

 

 

 

 

 

 

 

 

11 2/19/19 xX 4 Stipulation regarding convicted felon status
12 2/19/19 x x Stipulation regarding firearm and ammunition
13 2/19/19 xX x Map of Spencer’s apartment
14A 2/19/19 xX x Spencer’s credit cards
14B 2/19/19 x xX Spencer’s credit cards, Set 2
15 2/19/19 x xX Spencer’s checkbook
16 2/19/19 xX X Spencer’s letter from BBT
2/19/19 xX xX Photograph of door handle

 

Coconut Creek Police Department Crime Scene
Investigator Yelena Karabaza |

 

 

 

 

 

 

 

Coconut Creek Police. Department Detective John
McKinney

 

 
